--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE JUNIOR HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.
 
Principal Amount:
$42,000                                                                                     Issue
Date: November 1, 2016






CONVERTIBLE SUBORDINATED PROMISSORY NOTE


 
RECITAL
 


 
WHEREFORE, ZENOSENSE, INC, a Nevada corporation (hereinafter called the
“Borrower”), and ________ (hereinafter called the “Senior Holder”), entered into
a 5% convertible promissory note on May  17, 2016 (“May 2016 Note”), for the
principal amount of $62,547 (the “Original Debt”) due May 16, 2018, in the form
attached hereto as Exhibit B;
 
WHEREFORE, no principal or interest of the May 2016 Note has been paid thereon,
or converted into any other security of the Company or otherwise compromised or
settled as of the date of this convertible subordinated promissory note and the
principal amount of $62,547 and $1,420.50 in accrued interest, for a total of
$63,967.50 remains outstanding (the “Outstanding Debt”); and
 
WHERFORE, the Senior Holder has entered into a private transaction with
________, an accredited investor as defined in Rule 501(a) of the 1933 Act (the
“Investor”), selling an aggregate amount of $42,000 of the May 2016 Note under a
separate Debt Purchase and Assignment Agreement (the “Purchase Agreement”).
 
WHEREFORE, the Borrower and the Senior Holder have hereby agreed to cancel the
May 2016 Note in its entirety and exchange it for two new notes, comprising of a
new note to the Senior Holder (the “Senior Note”) in a new principle amount of
$21,967.50, which includes $20,547 and accrued interest of $1,420,50, and the
issuance to the Investor of this convertible promissory note in principle amount
of $42,000 (the “Junior Note”), both new notes essentially in the same form as
the May 2016 Note, with the exception of certain terms and conditions being
amended in the Junior Note as set forth in the Purchase Agreement. The aggregate
principal amount of both the Senior Note and the Junior Note will equal the
Outstanding Debt.
 
 
1

--------------------------------------------------------------------------------

 
FOR VALUE RECEIVED, ZENOSENSE, INC, a Nevada corporation (hereinafter called the
“Borrower”), hereby promises to pay to the order of ________, a ________
company, or registered assigns (the “Junior Holder”) the sum of $42,000 together
with any interest as set forth herein, on May 16, 2018 (the “Maturity Date”),
and to pay interest on the unpaid principal balance hereof at the rate of five
percent (5%) (the “Interest Rate”) per annum from the date hereof (the “Issue
Date”) until the same becomes due and payable, whether at maturity or upon
acceleration or by prepayment or otherwise. This Junior Note may not be prepaid
in whole or in part except as otherwise explicitly set forth herein. Any amount
of principal or interest on this Junior Note which is not paid when due shall
bear interest at the rate of five percent (5%) per annum from the due date
thereof until the same is paid (“Default Interest”). Interest shall be computed
on the basis of a 365-day year and the actual number of days elapsed. All
payments due hereunder (to the extent not converted into common stock, $0.001
par value per share (the “Common Stock”) in accordance with the terms hereof)
shall be made in lawful money of the United States of America. All payments
shall be made at such address as the Junior Holder shall hereafter give to the
Borrower by written notice made in accordance with the provisions of this Junior
Note. Whenever any amount expressed to be due by the terms of this Junior Note
is due on any day which is not a business day, the same shall instead be due on
the next succeeding day which is a business day and, in the case of any interest
payment date which is not the date on which this Junior Note is paid in full,
the extension of the due date thereof shall not be taken into account for
purposes of determining the amount of interest due on such date. As used in this
Junior Note, the term “business day” shall mean any day other than a Saturday,
Sunday or a day on which commercial banks in the city of New York, New York are
authorized or required by law or executive order to remain closed. Each
capitalized term used herein, and not otherwise defined, shall have the meaning
ascribed thereto in that certain Securities Exchange Agreement dated May 17,
2016, by and between the Senior Holder and the Borrower, which are incorporated
herein by reference (the “Exchange Agreement”).
 
This Junior Note is free from all taxes, liens, claims and encumbrances with
respect to the issue thereof and shall not be subject to pre-emptive rights or
other similar rights of shareholders of the Borrower and will not impose
personal liability upon the holder thereof.


The following additional terms shall apply to this Junior Note:


(i)           The Junior Holder hereby irrevocably subordinates and postpones
the payment and the time of payment of all the Junior Note and all claims and
demands arising therefrom (collectively the “Junior Debt”) to the Senior Note
and any and all other obligations of Borrower represented by a promissory note,
and no other agreement or obligation or amount due (collectively the “Senior
Obligations”) and directs that the Senior Obligations be paid in full before the
Junior Debt. Until all of the outstanding Senior Obligations are actually paid
in full, Borrower shall not make, and Junior Holder shall not receive or accept,
any direct or indirect payments of principal, interest, fees or expenses or any
other consideration in respect of the Junior Debt.  Notwithstanding any
provision of this Junior Note to the contrary, Borrower shall not be prohibited
from making or issuing, and Junior Creditor shall not be prohibited from
receiving, (x) any payments in respect of the Junior Debt paid in kind (by
capitalizing the amount due as additional principal thereunder), or (y) an
accrual of any default interest payable under any Junior Debt; provided, that no
such default interest or payments in kind may be paid (or redeemed) in cash
until the Senior Obligations have been actually paid in full.


The Junior Holder shall: (i) as reasonably applicable, make notations on its
books and records beside all accounts or on such other statements evidencing or
recording any Junior Debt to the effect that such Junior Debt is subject to the
provisions of this Junior Note, (ii) furnish Senior Holder, upon its request
from time to time a statement of the account between Junior Holder and Borrower
representing the Junior Debt and copies of related documents, and (iii) give
Senior Holder, upon its reasonable request, reasonable access to Junior Holder’s
books and records pertaining only to such accounts with the right to make copies
thereof.


 
2

--------------------------------------------------------------------------------

 
Borrower has not granted and shall not grant to Junior Holder, and the Junior
Holder does not hold and shall not accept or take, any lien or security interest
in any property or assets of Borrower now owned or hereafter created or
acquired, without the express written permission of the Senior Holder.


Junior Creditor shall not at any time or in any manner: (a) foreclose upon, take
possession of, or attempt to realize on any property or assets of Borrower, or
(b) proceed in any way to enforce any rights, remedies or claims he has or may
have against Borrower or any of its property or assets by contract, at law or in
equity under or in respect of the Junior Debt or otherwise, (c) accelerate the
Junior Debt, and declare it immediately due and payable, (d) commence any
proceeding against Borrower or any of its properties or assets, including any
proceeding under any bankruptcy, insolvency, reorganization, arrangement,
liquidation, dissolution, moratorium or similar law of any other jurisdiction,
or apply for a trustee, receiver or custodian (however named) for all or a
substantial part of the property of Borrower; or (e) contest, protest or object
to any action taken by Senior Holder, unless and until all of the outstanding
Senior Obligations have been actually paid in full.


In the event a petition or action for relief shall be filed by or against
Borrower under any law relating to bankruptcy, insolvency, reorganization,
receivership, general assignment for the benefit of creditors, moratorium,
creditor composition, arrangement or other relief for debtors, the Senior
Holder’s claims (secured or unsecured) against the assets or estate of Borrower
shall be indefeasibly paid in full, in cash before any payment is made to Junior
Holder on the Junior Debt, whether such payment is in cash, securities or any
other form of property or rights.


Should Junior Holder directly or indirectly receive any payment or distribution
not permitted by the provisions of this Junior Note from Borrower or out of any
assets of Borrower, prior to the actual payment in full of the Senior
Obligations, the Junior Holder will deliver the same to Senior Holder in the
form received (except for the endorsement or assignment of Junior Creditor where
necessary), for application to the Senior Obligations in such order and manner
as Senior Holder may elect. Until delivered, the Junior Creditor shall hold the
same, in trust, for Senior Holder and shall not commingle the property of Senior
Holder with any other property held by Junior Holder. In the event Junior Holder
fails to make any such endorsement or assignment, Senior Holder, or any of its
officers or employees on behalf of Senior Holder, is hereby irrevocably
authorized in its own name or in the name of Junior Holder to make such
endorsement or assignment and is hereby irrevocably appointed as Junior Holder’s
attorney-in-fact for those purposes.


 
3

--------------------------------------------------------------------------------

 
ARTICLE I. CONVERSION RIGHTS


1.1  
Conversion Right. The Junior Holder shall have the right from time to time, from
the Issue Date and ending on the later of: (i) the Maturity Date and (ii) the
date of payment of the Default Amount (as defined in Article II) pursuant to
Section 1.6(a) or Article II, each in respect of the remaining outstanding
principal amount of this Junior Note to convert all or any part of the
outstanding and unpaid principal amount of this Junior Note into fully paid and
non- assessable shares of Common Stock, as such Common Stock exists on the Issue
Date, or any shares of capital stock or other securities of the Borrower into
which such Common Stock shall hereafter be changed or reclassified at the
conversion price (the “Conversion Price”) determined as provided herein (a
“Conversion”); provided, however, that in no event shall the Junior Holder be
entitled to convert any portion of this Junior Note (A) at a time when the
market price is less than $0.15 per share, as reported on the Principle Market
(defined in Section 2.8), subject to equitable adjustments for stock splits,
stock dividends or rights offerings by the Borrower relating to the Borrower’s
securities or the securities of any subsidiary of the Borrower, combinations,
recapitalization, reclassifications, extraordinary distributions and similar
events, or (B)  in excess of that portion of this Junior Note upon conversion of
which the sum of (1) the number of shares of Common Stock beneficially owned by
the Junior Holder and its affiliates (other than shares of Common Stock which
may be deemed beneficially owned through the ownership of the unconverted
portion of the Junior Note or the unexercised or unconverted portion of any
other security of the Borrower subject to a limitation on conversion or exercise
analogous to the limitations contained herein) and (2) the number of shares of
Common Stock issuable upon the conversion of the portion of this Junior Note
with respect to which the determination of this proviso is being made, would
result in beneficial ownership by the Junior Holder and its affiliates of more
than 4.99% of the outstanding shares of Common Stock. For purposes of the
proviso to the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and Regulations 13D-G thereunder, except
as otherwise provided in clause (1) of such proviso, provided, further, however,
that the maximum percentage limitations on conversion may be waived by the
Junior Holder upon, at the election of the Junior Holder, not less than 61 days’
prior notice to the Borrower, and the provisions of the conversion limitation
shall continue to apply until such 61st day (or such later date, as determined
by the Junior Holder, as may be specified in such notice of waiver). The number
of shares of Common Stock to be issued upon each conversion of this Junior Note
shall be determined by dividing the Conversion Amount (as defined below) by the
applicable Conversion Price then in effect on the date specified in the notice
of conversion, in the form attached hereto as Exhibit A (the “Notice of
Conversion”), delivered to the Borrower by the Junior Holder in accordance with
Section 1.4 below; provided that the Notice of Conversion is submitted by
facsimile or e-mail (or by other means resulting in, or reasonably expected to
result in, notice) to the Borrower before 6:00 p.m., New York, New York time on
such conversion date (the “Conversion Date”). The term “Conversion Amount”
means, with respect to any conversion of this Junior Note, the sum of (1) the
principal amount of this Junior Note to be converted in such conversion plus (2)
at the Junior Holder’s option, accrued and unpaid interest, if any, on such
principal amount at the interest rates provided in this Junior Note to the
Conversion Date, plus (3) at the Junior Holder’s option, Default Interest, if
any, on the amounts referred to in the immediately preceding clauses (1) and/or
(2) plus (4) at the Junior Holder’s option, any amounts owed to the Junior
Holder pursuant to Sections 1.3 and 1.4(g) hereof.

 
1.2  
Conversion Price. The conversion price (the “Conversion Price”) is set at $0.007
(subject to equitable adjustments for stock splits, stock dividends or rights
offerings by the Borrower relating to the Borrower’s securities or the
securities of any subsidiary of the Borrower, combinations, recapitalization,
reclassifications, extraordinary distributions and similar events).  Other than
as set forth in the foregoing sentence, the Conversion Price will not be
otherwise reduced, for any reason, without the express written permission of the
Senior Holder.  The Borrower undertakes to take all reasonable action to prevent
the conversion of this Junior Note at a price less than the Conversion Price.



 
4

--------------------------------------------------------------------------------

 
1.3  
Authorized Shares. The Borrower covenants that during the period the conversion
right exists, the Borrower will reserve from its authorized and unissued Common
Stock a sufficient number of shares (the “Reserved Amount”), free from
pre-emptive rights, to provide for the issuance of Common Stock upon the full
conversion of this Junior Note. Subject to the limitations set forth in this
Junior Note, the Borrower (i) acknowledges that it has irrevocably instructed
its transfer agent to issue certificates for the Common Stock issuable upon
conversion of this Junior Note, and (ii) agrees that its issuance of this Junior
Note shall constitute full authority to its officers and agents who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock in accordance with the terms and
conditions of this Junior Note.



If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 2.2 of the Junior Note.
 
1.4  
Method of Conversion.



(a) Mechanics of Conversion. Subject to Section 1.1, this Junior Note may be
converted by the Junior Holder in whole or in part at any time from time to time
after the Issue Date, by (A) submitting to the Borrower a Notice of Conversion
(by facsimile, e-mail or other reasonable means of communication dispatched on
the Conversion Date prior to 6:00 p.m., New York, New York time) and (B) subject
to Section 1.4(b), surrendering this Junior Note at the principal office of the
Borrower.
 
(b) Surrender of Junior Note Upon Conversion. Notwithstanding anything to the
contrary set forth herein, upon conversion of this Junior Note in accordance
with the terms hereof, the Junior Holder shall not be required to physically
surrender this Junior Note to the Borrower unless the entire unpaid principal
amount of this Junior Note is so converted. The Junior Holder and the Borrower
shall maintain records showing the principal amount so converted and the dates
of such conversions or shall use such other method, reasonably satisfactory to
the Junior Holder and the Borrower, so as not to require physical surrender of
this Junior Note upon each such conversion. In the event of any dispute or
discrepancy, such records of the Borrower shall, prima facie, be controlling and
determinative in the absence of manifest error. Notwithstanding the foregoing,
if any portion of this Junior Note is converted as aforesaid, the Junior Holder
may not transfer this Junior Note unless the Junior Holder first physically
surrenders this Junior Note to the Borrower, whereupon the Borrower will
forthwith issue and deliver upon the order of the Junior Holder a new Junior
Note of like tenor, registered as the Junior Holder (upon payment by the Junior
Holder of any applicable transfer taxes) may request, representing in the
aggregate the remaining unpaid principal amount of this Junior Note. The Junior
Holder and any assignee, by acceptance of this Junior Note, acknowledge and
agree that, by reason of the provisions of this paragraph, following conversion
of a portion of this Junior Note, the unpaid and unconverted principal amount of
this Junior Note represented by this Junior Note may be less than the amount
stated on the face hereof.


(c) Payment of Taxes. The Borrower shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock or other securities or property on conversion of this
Junior Note in a name other than that of the Junior Holder (or in street name),
and the Borrower shall not be required to issue or deliver any such shares or
other securities or property unless and until the person or persons (other than
the Junior Holder or the custodian in whose street name such shares are to be
held for the Junior Holder’s account) requesting the issuance thereof shall have
paid to the Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.


 
5

--------------------------------------------------------------------------------

 
(d) Delivery of Common Stock Upon Conversion. Upon receipt by the Borrower from
the Junior Holder of a facsimile transmission or e-mail (or other reasonable
means of communication) of a Notice of Conversion meeting the requirements for
conversion as provided in this Section 1.4, the Borrower shall issue and deliver
or cause to be issued and delivered to or upon the order of the Junior Holder
certificates for the Common Stock issuable upon such conversion within five (5)
business days after such receipt (the “Deadline”) (and, solely in the case of
conversion of the entire unpaid principal amount hereof, surrender of this
Junior Note) in accordance with the terms hereof.


(e) Obligation of Borrower to Deliver Common Stock. Upon receipt by the Borrower
of a Notice of Conversion, the Junior Holder shall be deemed to be the holder of
record of the Common Stock issuable upon such conversion, the outstanding
principal amount and the amount of accrued and unpaid interest on this Junior
Note shall be reduced to reflect such conversion, and, unless the Borrower
defaults on its obligations under this Article I, all rights with respect to the
portion of this Junior Note being so converted shall forthwith terminate except
the right to receive the Common Stock or other securities, cash or other assets,
as herein provided, on such conversion. If the Junior Holder shall have given a
Notice of Conversion as provided herein, the Borrower’s obligation to issue and
deliver the certificates for Common Stock shall be absolute and unconditional,
irrespective of the absence of any action by the Junior Holder to enforce the
same, any waiver or consent with respect to any provision thereof, the recovery
of any judgment against any person or any action to enforce the same, any
failure or delay in the enforcement of any other obligation of the Borrower to
the holder of record, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the Junior Holder of any
obligation to the Borrower, and irrespective of any other circumstance which
might otherwise limit such obligation of the Borrower to the Junior Holder in
connection with such conversion. The Conversion Date specified in the Notice of
Conversion shall be the Conversion Date so long as the Notice of Conversion is
received by the Borrower before 6:00 p.m., New York, New York time, on such
date.

 
(f) Delivery of Common Stock by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion,
provided the Borrower is participating in the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer (“FAST”) program, upon request of the Junior
Holder and its compliance with the provisions contained in Section 1.1 and in
this Section 1.4, the Borrower shall use its best efforts to cause its transfer
agent to electronically transmit the Common Stock issuable upon conversion to
the Junior Holder by crediting the account of Junior Holder’s Prime Broker with
DTC through its Deposit Withdrawal Agent Commission (“DWAC”) system.
 
(g) Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Junior Holder’s right to pursue other remedies, including actual
damages and/or equitable relief, the parties agree that if delivery of the
Common Stock issuable upon conversion of this Junior Note is not delivered by
the Deadline (other than a failure due to the circumstances described in Section
1.3 above, which failure shall be governed by such Section) the Borrower shall
pay to the Junior Holder $500 per day in cash, for each day beyond the Deadline
that the Borrower fails to deliver such Common Stock. Such cash amount shall be
paid to Junior Holder by the fifth day of the month following the month in which
it has accrued or, at the option of the Junior Holder (by written notice to the
Borrower by the first day of the month following the month in which it has
accrued), shall be added to the principal amount of this Junior Note, in which
event interest shall accrue thereon in accordance with the terms of this Junior
Note and such additional principal amount shall be convertible into Common Stock
in accordance with the terms of this Junior Note. The Borrower agrees that the
right to convert is a valuable right to the Junior Holder. The damages resulting
from a failure, attempt to frustrate, interference with such conversion right
are difficult if not impossible to qualify. Accordingly the parties acknowledge
that the liquidated damages provision contained in this Section 1.4(g) are
justified.


 
6

--------------------------------------------------------------------------------

 
 
1.5 Concerning the Shares. The shares of Common Stock issuable upon conversion
of this Junior Note may not be sold or transferred unless (i) such shares are
sold pursuant to an effective registration statement under the Act or (ii) the
Borrower or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) (“Rule 144”) or (iv) such shares are
transferred to an “affiliate” (as defined in Rule 144) of the Borrower who
agrees to sell or otherwise transfer the shares only in accordance with this
Section 1.5 and who is an Accredited Investor (as defined in the Exchange
Agreement). Until such time as the shares of Common Stock issuable upon
conversion of this Junior Note have been registered under the Act or otherwise
may be sold pursuant to Rule 144 without any restriction as to the number of
securities as of a particular date that can then be immediately sold, each
certificate for shares of Common Stock issuable upon conversion of this Junior
Note that has not been so included in an effective registration statement or
that has not been sold pursuant to an effective registration statement or an
exemption that permits removal of the legend, shall bear a legend substantially
in the following form, as appropriate:

 
“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE JUNIOR HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BEPLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”


The legend set forth above shall be removed and the Borrower shall issue to the
Junior Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act, which opinion shall be accepted
by the Company so that the sale or transfer is effected or (ii) in the case of
the Common Stock issuable upon conversion of this Junior Note, such security is
registered for sale by the Junior Holder under an effective registration
statement filed under the Act or otherwise may be sold pursuant to Rule 144
without any restriction as to the number of securities as of a particular date
that can then be immediately sold. In the event that the Company does not accept
the opinion of counsel provided by the Buyer with respect to the transfer of
Securities pursuant to an exemption from registration, such as Rule 144 or
Regulation S, at the Deadline, it will be considered an Event of Default
pursuant to Section 2.2 of the Junior Note.


 
7

--------------------------------------------------------------------------------

 
1.6 Effect of Certain Events.


(a) Effect of Merger, Consolidation, Etc. Subject to the subordination
provisions, at the option of the Junior Holder, the sale, conveyance or
disposition of all or substantially all of the assets of the Borrower, the
effectuation by the Borrower of a transaction or series of related transactions
in which more than 50% of the voting power of the Borrower is disposed of unless
such transaction directly relates to the raising of capital to fund development
under the terms of the Development and Exclusive License Agreement (“License
Agreement”), effective December 4, 2013 and as amended or amended in the future,
or the consolidation, merger or other business combination of the Borrower with
or into any other Person (as defined below) or Persons when the Borrower is not
the survivor shall either: (i) be deemed to be an Event of Default (as defined
in Article II) pursuant to which the Borrower shall be required to pay to the
Junior Holder upon the consummation of and as a condition to such transaction an
amount equal to the Default Amount (as defined in Article II) or (ii) be treated
pursuant to Section 1.6(b) hereof. “Person” shall mean any individual,
corporation, limited liability company, partnership, association, trust or other
entity or organization.


 
(b) Adjustment Due to Merger, Consolidation, Etc. If, at any time when this
Junior Note is issued and outstanding and prior to conversion of all of the
Junior Note, there shall be any merger, consolidation, exchange of shares,
recapitalization, reorganization, or other similar event, as a result of which
shares of Common Stock of the Borrower shall be changed into the same or a
different number of shares of another class or classes of stock or securities of
the Borrower or another entity, or in case of any sale or conveyance of all or
substantially all of the assets of the Borrower other than in connection with a
plan of complete liquidation of the Borrower, then the Junior Holder of this
Junior Note shall thereafter have the right to receive upon conversion of this
Junior Note, upon the basis and upon the terms and conditions specified herein
and in lieu of the shares of Common Stock immediately theretofore issuable upon
conversion, such stock, securities or assets which the Junior Holder would have
been entitled to receive in such transaction had this Junior Note been converted
in full immediately prior to such transaction (without regard to any limitations
on conversion set forth herein), and in any such case appropriate provisions
shall be made with respect to the rights and interests of the Junior Holder of
this Junior Note to the end that the provisions hereof (including, without
limitation, provisions for adjustment of the Conversion Price and of the number
of shares issuable upon conversion of the Junior Note) shall thereafter be
applicable, as nearly as may be practicable in relation to any securities or
assets thereafter deliverable upon the conversion hereof. The Borrower shall not
affect any transaction described in this Section 1.6(b) unless (a) it first
gives, to the extent practicable, thirty (30) days prior written notice (but in
any event at least fifteen (15) days prior written notice) of the record date of
the special meeting of shareholders to approve, or if there is no such record
date, the consummation of, such merger, consolidation, exchange of shares,
recapitalization, reorganization or other similar event or sale of assets
(during which time the Junior Holder shall be entitled to convert this Junior
Note) and (b) the resulting successor or acquiring entity (if not the Borrower)
assumes by written instrument the obligations of this Section 1.6(b). The above
provisions shall similarly apply to successive consolidations, mergers, sales,
transfers or share exchanges.


(c) Adjustment Due to Distribution. If the Borrower shall declare or make any
distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Borrower’s shareholders
in cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then the Junior Holder of this Junior
Note shall be entitled, upon any conversion of this Note after the date of
record for determining shareholders entitled to such Distribution, to receive
the amount of such assets which would have been payable to the Junior Holder
with respect to the shares of Common Stock issuable upon such conversion had
such Junior Holder been the holder of such shares of Common Stock on the record
date for the determination of shareholders entitled to such Distribution.


 
8

--------------------------------------------------------------------------------

 
(d) Purchase Rights. Subject to the right of the Senior Holder to purchase all
of the securities offered by the Borrower under the Purchase Rights in its
Senior Note, as to all the securities into which the Senior Note and the Junior
Note may be converted, if, at any time when any Notes are issued and
outstanding, the Borrower issues any convertible securities or rights to
purchase stock, warrants, securities or other property (the “Purchase Rights”)
pro rata to the record holders of any class of Common Stock, then if the Senior
Holder has not purchased all its pro rata portion based on the Senior Note and
Junior Note together, the Junior Holder of this Junior Note will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which such Junior Holder could have acquired if such Junior
Holder had held the number of shares of Common Stock acquirable upon complete
conversion of this Junior Note (without regard to any limitations on conversion
contained herein) immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights or, if no such record is taken,
the date as of which the record holders of Common Stock are to be determined for
the grant, issue or sale of such Purchase Rights.


(e) Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
Section 1.6, the Borrower, at its expense, shall promptly compute such
adjustment or readjustment and prepare and furnish to the Junior Holder a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based. The Borrower
shall, upon the written request at any time of the Junior Holder, furnish to
such Junior Holder a like certificate setting forth (i) such adjustment or
readjustment, (ii) the Conversion Price at the time in effect and (iii) the
number of shares of Common Stock and the amount, if any, of other securities or
property which at the time would be received upon conversion of the Junior Note.


1.7
Trading Market Limitations. Unless permitted by the applicable rules and
regulations of the principal securities market on which the Common Stock is then
listed or traded, in no event shall the Borrower issue upon conversion of or
otherwise pursuant to this Junior Note more than the maximum number of shares of
Common Stock that the Borrower can issue pursuant to any rule of the principal
United States securities market on which the Common Stock is then traded (the
“Maximum Share Amount”), which shall be 4.99% of the total shares outstanding on
the Closing Date (as defined in the Exchange Agreement), subject to equitable
adjustment from time to time for stock splits, stock dividends, combinations,
capital reorganizations and similar events relating to the Common Stock
occurring after the date hereof. Once the Maximum Share Amount has been issued,
if the Borrower fails to eliminate any prohibitions under applicable law or the
rules or regulations of any stock exchange, interdealer quotation system or
other self-regulatory organization with jurisdiction over the Borrower or any of
its securities on the Borrower’s ability to issue shares of Common Stock in
excess of the Maximum Share Amount, in lieu of any further right to convert this
Junior Note, this will be considered an Event of Default under Section 2.3 of
the Junior Note.



 
9

--------------------------------------------------------------------------------

 
1.8
Status as Shareholder. Upon submission of a Notice of Conversion by the Junior
Holder, (i) the shares covered thereby (other than the shares, if any, which
cannot be issued because their issuance would exceed such Junior Holder’s
allocated portion of the Reserved Amount or Maximum Share Amount) shall be
deemed converted into shares of Common Stock and (ii) the Junior Holder’s rights
as a Junior Holder of such converted portion of this Junior Note shall cease and
terminate, excepting only the right to receive certificates for such shares of
Common Stock and to any remedies provided herein or otherwise available at law
or in equity to such Junior Holder because of a failure by the Borrower to
comply with the terms of this Junior Note. Notwithstanding the foregoing, if a
Junior Holder has not received certificates for all shares of Common Stock prior
to the tenth (10th) business day after the expiration of the Deadline with
respect to a conversion of any portion of this Junior Note for any reason, then
(unless the Junior Holder otherwise elects to retain its status as a holder of
Common Stock by so notifying the Borrower) the Junior Holder shall regain the
rights of a Junior Holder of this Junior Note with respect to such unconverted
portions of this Junior Note and the Borrower shall, as soon as practicable,
return such unconverted Junior Note to the Junior Holder or, if the Junior Note
has not been surrendered, adjust its records to reflect that such portion of
this Junior Note has not been converted. In all cases, the Junior Holder shall
retain all of its rights and remedies (including, without limitation, (i) the
right to receive Conversion Default Payments pursuant to Section 1.3 to the
extent required thereby for such Conversion Default and any subsequent
Conversion Default and (ii) the right to have the Conversion Price with respect
to subsequent conversions determined in accordance with Section 1.3) for the
Borrower’s failure to convert this Junior Note.



1.9
Prepayment. The Borrower has no right of prepayment.



ARTICLE II. EVENTS OF DEFAULT


If any of the following events of default (each, an “Event of Default”) shall
occur:


2.1
Failure to Pay Principal or Interest. The Borrower fails to pay the principal
hereof or interest thereon when due on this Junior Note, whether at maturity,
upon acceleration or otherwise.



2.2
Conversion and the Shares. The Borrower fails to issue shares of Common Stock to
the Junior Holder (or announces or threatens in writing that it will not honor
its obligation to do so) upon exercise by the Junior Holder of the conversion
rights of the Junior Holder in accordance with the terms of this Junior Note,
fails to transfer or cause its transfer agent to transfer (issue)
(electronically or in certificated form) any certificate for shares of Common
Stock issued to the Junior Holder upon conversion of or otherwise pursuant to
this Junior Note as and when required by this Junior Note, the Borrower directs
its transfer agent not to transfer or delays, impairs, and/or hinders its
transfer agent in transferring (or issuing) (electronically or in certificated
form) any certificate for shares of Common Stock to be issued to the Junior
Holder upon conversion of or otherwise pursuant to this Junior Note as and when
required by this Junior Note, or fails to remove (or directs its transfer agent
not to remove or impairs, delays, and/or hinders its transfer agent from
removing) any restrictive legend (or to withdraw any stop transfer instructions
in respect thereof) on any certificate for any shares of Common Stock issued to
the Junior Holder upon conversion of or otherwise pursuant to this Junior Note
as and when required by this Junior Note (or makes any written announcement,
statement or threat that it does not intend to honor the obligations described
in this paragraph) and any such failure shall continue uncured (or any written
announcement, statement or threat not to honor its obligations shall not be
rescinded in writing) for three (3) business days after the Junior Holder shall
have delivered a Notice of Conversion. It is an obligation of the Borrower to
remain current in its obligations to its transfer agent. It shall be an event of
default of this Junior Note, if a conversion of this Junior Note is delayed,
hindered or frustrated due to a balance owed by the Borrower to its transfer
agent. If at the option of the Junior Holder, the Junior Holder advances any
funds to the Borrower’s transfer agent in order to process a conversion, such
advanced funds shall be paid by the Borrower to the Junior Holder within forty
eight (48) hours of a demand from the Junior Holder.



 
10

--------------------------------------------------------------------------------

 
2.3
Breach of Covenants. The Borrower breaches any material covenant or other
material term or condition contained in this Junior Note and such breach
continues for a period of ten (10) days after written notice thereof to the
Borrower from the Junior Holder.



2.4
Breach of Representations and Warranties. Any representation or warranty of the
Borrower made herein or in statement or certificate given in writing pursuant
hereto, shall be false or misleading in any material respect when made and the
breach of which has (or with the passage of time will have) a material adverse
effect on the rights of the Junior Holder with respect to this Junior Note.



2.5
Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.



2.6
Judgments. Any money judgment, writ or similar process shall be entered or filed
against the Borrower or any subsidiary of the Borrower or any of its property or
other assets for more than $50,000, and shall remain unvacated, unbonded or
unstayed for a period of twenty (20) days unless otherwise consented to by the
Junior Holder, which consent will not be unreasonably withheld.



2.7
Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings, voluntary or involuntary, for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against the
Borrower or any subsidiary of the Borrower.



2.8
 Delisting of Common Stock. The Borrower shall fail to maintain the listing of
the Common Stock on at least one of OCT Markets or an equivalent replacement
exchange, the Nasdaq National Market, the Nasdaq SmallCap Market, the New York
Stock Exchange, the American Stock Exchange or such other means to allow the
Company’s common stock to be traded electronically (referred to as the
“Principle Market”).



2.9
 Liquidation. Any dissolution, liquidation, or winding up of Borrower or any
substantial portion of its business.



2.10
Cessation of Operations. Any cessation of operations by Borrower or Borrower
admits it is otherwise generally unable to pay its debts as such debts become
due, provided, however, that any disclosure of the Borrower’s ability to
continue as a “going concern” shall not be an admission that the Borrower cannot
pay its debts as they become due.



2.11
Maintenance of Assets. The failure by Borrower to maintain any material
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future).



 
11

--------------------------------------------------------------------------------

 
2.12
Financial Statement Restatement. The restatement of any financial statements
filed by the Borrower with the SEC for any date or period from two years prior
to the Issue Date of this Junior Note and until this Junior Note is no longer
outstanding, if the result of such restatement would, by comparison to the
unrestated financial statement, have constituted a material adverse effect on
the rights of the Junior Holder with respect to this Junior Note or the Exchange
Agreement.



2.13
Reverse Splits. The Borrower effectuates a reverse split of its Common Stock
without twenty (20) days prior written notice to the Junior Holder.



2.14
Replacement of Transfer Agent. In the event that the Borrower proposes to
replace its transfer agent, the Borrower fails to provide, prior to the
effective date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions in a form as initially delivered pursuant to the Exchange Agreement
between the Senior Holder and the Borrower (including but not limited to the
provision to irrevocably reserve shares of Common Stock in the Reserved Amount)
signed by the successor transfer agent to Borrower and the Borrower.



2.15
Cross-Default. Notwithstanding anything to the contrary contained in this Junior
Note or the other related or companion documents, a breach or default by the
Borrower of any covenant or other term or condition contained in any of the
Other Agreements, after the passage of all applicable notice and cure or grace
periods, shall, at the option of the Junior Holder, be considered a default
under this Junior Note and the Other Agreements, in which event the Junior
Holder shall be entitled (but in no event required) to apply all rights and
remedies of the Junior Holder under the terms of this Junior Note and the Other
Agreements by reason of a default under said Other Agreement or hereunder.
“Other Agreements” means, collectively, all agreements and instruments between,
among or by: (1) the Borrower, and, or for the benefit of, (2) the Junior Holder
and any affiliate of the Junior Holder, including, without limitation,
promissory notes; provided, however, the term “Other Agreements” shall not
include the related or companion documents to this Junior Note. Each of the loan
transactions will be cross-defaulted with each other loan transaction and with
all other existing and future debt of Borrower to the Junior Holder.

 
Upon the occurrence and during the continuation of any Event of Default
specified in Section 2.1 (solely with respect to failure to pay the principal
hereof or interest thereon when due at the Maturity Date), the Junior Note shall
become immediately due and payable and the Borrower shall pay to the Junior
Holder, in full satisfaction of its obligations hereunder, an amount equal to
the Default Sum (as defined herein). UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF ANY EVENT OF DEFAULT SPECIFIED IN SECTION 2.2, THE JUNIOR NOTE
SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND THE BORROWER SHALL PAY TO THE
JUNIOR HOLDER, IN FULL SATISFACTION OF ITS OBLIGATIONS HEREUNDER, AN AMOUNT
EQUAL TO: (Y) THE DEFAULT SUM (AS DEFINED HEREIN); MULTIPLIED BY (Z) TWO (2).
Upon the occurrence and during the continuation of any Event of Default
specified in Sections 3.1 (solely with respect to failure to pay the principal
hereof or interest thereon when due on this Junior Note upon a Trading Market
Prepayment Event pursuant to Section 1.7 or upon acceleration), 2.3, 2.4, 2.6,
2.8, 2.10, 2.11, 2.12, 2.13, and/or 2. 14 exercisable through the delivery of
written notice to the Borrower by such Junior Holder (the “Default Notice”), and
upon the occurrence of an Event of Default specified the remaining sections of
Articles II (other than failure to pay the principal hereof or interest thereon
at the Maturity Date specified in Section 2.1 hereof), the Junior Note shall
become immediately due and payable and the Borrower shall pay to the Junior
Holder, in full satisfaction of its obligations hereunder an amount equal to the
greater of (i) 150% times the sum of (w) the then outstanding principal amount
of this Junior Note plus (x) accrued and unpaid interest on the unpaid principal
amount of this Junior Note to the date of payment (the “Mandatory Prepayment
Date”) plus (y) Default Interest, if any, on the amounts referred to in clauses
(w) and/or (x) plus (z) any amounts owed to the Junior Holder pursuant to
Sections 1.3 and 1.4(g) hereof (the then outstanding principal amount of this
Junior Note to the date of payment plus the amounts referred to in clauses (x),
(y) and (z) shall collectively be known as the “Default Sum”) or (ii) the
“parity value” of the Default Sum to be prepaid, where parity value means (a)
the highest number of shares of Common Stock issuable upon conversion of or
otherwise pursuant to such Default Sum in accordance with Article I, treating
the Trading Day immediately preceding the Mandatory Prepayment Date as the
“Conversion Date” for purposes of determining the lowest applicable Conversion
Price, unless the Default Event arises as a result of a breach in respect of a
specific Conversion Date in which case such Conversion Date shall be the
Conversion Date), multiplied by (b) the highest Closing Price for the Common
Stock during the period beginning on the date of first occurrence of the Event
of Default and ending one day prior to the Mandatory Prepayment Date (the
“Default Amount”) and all other amounts payable hereunder shall immediately
become due and payable, all without demand, presentment or notice, all of which
hereby are expressly waived, together with all costs, including, without
limitation, legal fees and expenses, of collection, and the Junior Holder shall
be entitled to exercise all other rights and remedies available at law or in
equity.


 
12

--------------------------------------------------------------------------------

 
If the Borrower fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Junior Holder shall
have the right at any time, so long as the Borrower remains in default (and so
long and to the extent that there are sufficient authorized shares), to require
the Borrower, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Common Stock of the Borrower equal to the
Default Amount divided by the Conversion Price then in effect.


ARTICLE III. MISCELLANEOUS


 
3.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Junior Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privileges. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.



 
3.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:



Zenosense, Inc
 
Avda Cortes Valencianas 58, Planta 5
 
46015 Valencia
 
Spain
 


With a copy by fax only to (which copy shall not constitute notice):
Golenbock Eiseman Assor Bell & Peskoe Attn: Andrew Hudders
711 Third Avenue, 19th Floor
New York, New York 10017
212 754 0330 (fax)


 
13

--------------------------------------------------------------------------------

 
If to the Junior Holder:


________


With a copy by fax only to (which copy shall not constitute notice):
[enter name of law firm]
Attn: [attorney name]
[enter address line 1]
[enter city, state, zip]
facsimile: [enter fax number]


 
3.3 Amendments. This Junior Note and any provision hereof may only be amended by
an instrument in writing signed by the Borrower and the Junior Holder. The term
“Junior Note” and all reference thereto, as used throughout this instrument,
shall mean this instrument as originally executed, or if later amended or
supplemented, then as so amended or supplemented.

 
 
3.4 Assignability. This Junior Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Junior Holder
and its successors and assigns. Each transferee of this Junior Note must be an
“accredited investor” (as defined in Rule 501(a) of the 1933 Act).
Notwithstanding anything in this Junior Note to the contrary, this Junior Note
may be pledged as collateral in connection with a bona fide margin account or
other lending arrangement.



 
3.5 Cost of Collection. If default is made in the payment of this Junior Note,
the Borrower shall pay the Junior Holder hereof costs of collection, including
reasonable attorneys’ fees.



 
3.6 Governing Law. This Junior Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Junior Note shall be brought
only in the state courts of New York or in the federal courts located in the
state and county of Nassau. The parties to this Junior Note hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The Borrower and Junior Holder waive trial by jury.
The prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Junior Note or any other agreement delivered in connection herewith is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of any
agreement. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.



 
14

--------------------------------------------------------------------------------

 
 
3.7 Certain Amounts. Whenever pursuant to this Junior Note the Borrower is
required to pay an amount in excess of the outstanding principal amount (or the
portion thereof required to be paid at that time) plus accrued and unpaid
interest plus Default Interest on such interest, the Borrower and the Junior
Holder agree that the actual damages to the Junior Holder from the receipt of
cash payment on this Junior Note may be difficult to determine and the amount to
be so paid by the Borrower represents stipulated damages and not a penalty and
is intended to compensate the Junior Holder in part for loss of the opportunity
to convert this Junior Note and to earn a return from the sale of shares of
Common Stock acquired upon conversion of this Junior Note at a price in excess
of the price paid for such shares pursuant to this Junior Note. The Borrower and
the Junior Holder hereby agree that such amount of stipulated damages is not
plainly disproportionate to the possible loss to the Junior Holder from the
receipt of a cash payment without the opportunity to convert this Junior Note
into shares of Common Stock.



 
3.8 [Reserved]



 
3.9 Notice of Corporate Events. Except as otherwise provided below, the Junior
Holder of this Junior Note shall have no rights as a Junior Holder of Common
Stock unless and only to the extent that it converts this Junior Note into
Common Stock. The Borrower shall provide the Junior Holder with prior
notification of any meeting of the Borrower’s shareholders (and copies of proxy
materials and other information sent to shareholders). In the event of any
taking by the Borrower of a record of its shareholders for the purpose of
determining shareholders who are entitled to receive payment of any dividend or
other distribution, any right to subscribe for, purchase or otherwise acquire
(including by way of merger, consolidation, reclassification or
recapitalization) any share of any class or any other securities or property, or
to receive any other right, or for the purpose of determining shareholders who
are entitled to vote in connection with any proposed sale, lease or conveyance
of all or substantially all of the assets of the Borrower or any proposed
liquidation, dissolution or winding up of the Borrower, the Borrower shall mail
a notice to the Junior Holder, at least twenty (20) days prior to the record
date specified therein (or thirty (30) days prior to the consummation of the
transaction or event, whichever is earlier), of the date on which any such
record is to be taken for the purpose of such dividend, distribution, right or
other event, and a brief statement regarding the amount and character of such
dividend, distribution, right or other event to the extent known at such time.
The Borrower shall make a public announcement of any event requiring
notification to the Junior Holder hereunder substantially simultaneously with
the notification to the Junior Holder in accordance with the terms of this
Section 3.9.



 
3.10 Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Junior Holder, by vitiating the
intent and purpose of the transaction contemplated hereby. Accordingly, the
Borrower acknowledges that the remedy at law for a breach of its obligations
under this Junior Note will be inadequate and agrees, in the event of a breach
or threatened breach by the Borrower of the provisions of this Junior Note, that
the Junior Holder shall be entitled, in addition to all other available remedies
at law or in equity, and in addition to the penalties assessable herein, to an
injunction or injunctions restraining, preventing or curing any breach of this
Junior Note and to enforce specifically the terms and provisions thereof,
without the necessity of showing economic loss and without any bond or other
security being required.



 

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Junior Note to be signed in its
name by its duly authorized officer this November 1, 2016.
 


 






ZENOSENSE, INC






________________
By: Carlos Gil
Position: Chief Executive Officer




INVESTOR








________________
By:
Position: Authorized Signatory

2658543.2
 
16

--------------------------------------------------------------------------------

 



 
EXHIBIT A
NOTICE OF CONVERSION


The undersigned hereby elects to convert $_________________ principal amount of
the Junior Note (defined below) into that number of shares of Common Stock to be
issued pursuant to the conversion of the Junior Note (“Common Stock”) as set
forth below, of ZENOSENSE, INC, a Nevada corporation (the “Borrower”) according
to the conditions of the convertible Junior Note of the Borrower dated as of
November 1, 2016 (the “Junior Note”), as of the date written below. No fee will
be charged to the Junior Holder for any conversion, except for transfer taxes,
if any.
Box Checked as to applicable instructions:


[ ] The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).
Name of DTC Prime Broker:
Account Number:


[ ] The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Junior Holder’s calculation attached hereto) in the
name(s) specified immediately below or, if additional space is necessary, on an
attachment hereto:


__________


Date of Conversion: _____________
Applicable Conversion Price: $____________
Number of Shares of Common Stock to be Issued
Pursuant to Conversion of the Junior Note: ______________
Amount of Principal Balance Due remaining
under the Junior Note after this conversion: ______________


INVESTOR


By:_____________________________
Name: _______
Title: Authorized Signatory
Date: ______________

 
17

--------------------------------------------------------------------------------

 



 
EXHIBIT B
May 2016 Note


 


 


 


 


 

 
18

--------------------------------------------------------------------------------

 
